Citation Nr: 0001262	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether an adequate substantive appeal was filed with respect 
to the claim of entitlement to service connection for 
lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from May 1965 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The appellant's VA Form 9 received in January 1998 did 
not discuss any errors of fact or law regarding the claim of 
entitlement to service connection for lumbosacral strain. 

2.  The appellant did not file an adequate substantive 
appeal.


CONCLUSION OF LAW

An adequate substantive appeal of the claim of entitlement to 
service connection for lumbosacral strain was not filed, and 
the Board lacks jurisdiction to consider this issue.  
38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, and 20.203 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for lumbosacral strain. 

In November 1999, the appellant was given notice that the 
Board was going to consider whether the substantive appeal in 
this case was adequate and given an opportunity to request a 
hearing or present argument related to this issue.  See 
38 C.F.R. § 20.203 (1999).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the appellant's procedural rights.  The November 
1999 letter to the appellant provided him notice of the 
regulations pertinent to the issue of adequacy of substantive 
appeals, as well as notice of the Board's intent to consider 
this issue.  He was given 60 days to submit argument on this 
issue and provided an opportunity to request a hearing on 
this issue.  He indicated that he had no further argument to 
present and he did not wish a hearing. 

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (1999).

A January 1997 rating decision denied service connection for 
lumbosacral strain.  The appellant was notified of the 
determination on January 27, 1997.  The appellant submitted a 
notice of disagreement (NOD) in November 1997.  After a 
notice of disagreement is filed, the agency of original 
jurisdiction is to take such review action as is appropriate 
and, if the matter is not resolved to the claimant's 
satisfaction, issue a statement of the case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 
19.29 (1999).  A SOC was issued in December 1997.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1999).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1999).  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  Id.  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id.

In this case, the appellant submitted a VA Form 9 in January 
1998 that was blank in the section in which he was instructed 
to "[s]tate in specific details the benefits sought on 
appeal and your reasons for believing that the action 
appealed is erroneous."  At no place on the form did the 
appellant provide this information.  The appellant did not 
discuss his claim for service connection for lumbosacral 
strain, and he did not specifically allege any error of law 
or fact regarding this issue.  

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  It must be filed with the activity which entered the 
determination with which disagreement is expressed.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (1999).  
There was no other correspondence received from the appellant 
within the appeal period.

Of record is the appellant's testimony on this issue given on 
May 19, 1999.  In general, a claimant's testimony before the 
RO can be accepted in lieu of a VA Form 9 once it is reduced 
to writing when the hearing is transcribed.  Cf. Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing testimony before the 
RO, when reduced to writing, can constitute a notice of 
disagreement).  However, in this case, the appellant's 
testimony cannot constitute a timely and adequate substantive 
appeal.  First, the hearing was held and transcribed long 
after the expiration of the appeal period and would not be 
timely as a substantive appeal.  See 38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  Second, VA 
regulations provide that a notice of disagreement and 
substantive appeal "must be filed with the [VA] office from 
which the claimant received notice of the determination being 
appealed . . ."  38 C.F.R. § 20.300 (1999).  Hearing 
testimony before the Board cannot be accepted as a 
substantive appeal, since this testimony is not being 
presented to RO personnel.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review). 

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (1999); YT 
v. Brown, 9 Vet. App. 195 (1996).



ORDER

The appellant having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claim of 
entitlement to service connection for lumbosacral strain is 
dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

